TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00836-CR



                               William Henry Zientek, Appellant

                                                 v.

                                  The State of Texas, Appellee


                  FROM THE COUNTY COURT OF MILAM COUNTY
        NO. CR31073, HONORABLE DAVID L. BARKEMEYER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury found appellant William Henry Zientek guilty of the misdemeanor offense of

driving while intoxicated, and the trial court assessed a $1,500 fine as punishment. Zientek filed a

pro se notice of appeal from the trial court’s judgment, but has now filed a motion to dismiss

the appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a).



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: July 19, 2013

Do Not Publish